DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-34, 35, 36-39, 40-42, 43, 44; 45 & 49, 46, 47, 48, 50-54, 55-57; 58, 59, 60, 61, 62-65, and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 & 26, 36, 44, 22, 9-10, 24; 27, 26 & 31, 2, 36, 24, 44, 22; 27 & 26, 2, 36, 24, 44, and 22 of U.S. Patent No. 8,386,196 (simply “8,386,196” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regrading claims 30-34, claims 27 & 26 of U.S. Patent No. 8,386,196 disclose a measurement system for determining a wear state of at least one milling tool of a milling roller of a road milling machine or a surface miner machine (col. 11, lines 30-34), the measurement system comprising:
a sensor associated with the machine and arranged to provide at least a sensor output that varies in relation to a distance between the sensor and the milling tool (col. 11, lines 32-37 & line 25); and
a processor configured to determine the wear state of the milling tool at least in part by comparing the sensor output to a reference value (col. 11, lines 38-39) as cited in claim 30;

wherein the sensor is a distance-measuring sensor (col. 11, line 25) as cited in claim 31;
wherein the sensor is a proximity sensor (col. 11, lines 25-29) as cited in claim 32;
wherein the sensor is mounted on the machine (col. 11, line 31-32) as cited in claim 33;
wherein the sensor output corresponds to a current distance between the sensor and the milling tool (col. 11, line 25) as cited in claim 34.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 35, 36-39, 40-42, 43, and 44, claims 27 & 26 of 8,386,196 disclose everything claimed as applied above. In addition, claims 36, 44, 22, 9-10, and 24 of 8,386,196, respectively, disclose every single feature further claimed (col. 12, lines 9-12, and lines 56-60; col. 11, lines 8-10; col. 10, lines 14-18; and col. 11, lines 14-18).

Regarding claims 45 & 49, claims 27, 26 & 31 of U.S. Patent No. 8,386,196 disclose a method for determining a wear state of a milling tool including a chisel (col. 11, lines 30-34 and lines 48-49), the method comprising;
providing, using a sensor, a sensor output corresponding to a distance of the sensor from the chisel (col. 11, lines 32-37 & line 25 & lines 48-51); and
	comparing the sensor output in a processor to at least one reference value for the sensor output stored in a memory device to determine the wear state of the milling tool (col. 11, lines 38-39) as cited in claim 45;
wherein in the providing step the sensor is a distance measuring sensor (col. 11, line 25) as cited in claim 49.
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 46, 47, 48, 50-54, and 55-57, claims 27, 26 & 31 of 8,386,196 disclose everything claimed as applied above. In addition, claims 2, 36, 24, 44, and 22, respectively, disclose every single feature further claimed (col. 9, lines 51-53; col. 12, lines 9-12; col. 11, lines 14-18; col. 12, lines 56-60; and col. 11, lines 8-10).
Regarding claim 58, claims 27 & 26 of U.S. Patent No. 8,386,196 disclose a method for determining a wear state of a milling tool mounted on a milling roller of a milling machine, using a measurement system mounted on the milling machine, the measurement system including a proximity sensor (col. 11, lines 30-34 and line 25), the method comprising:
(a) sensing a proximity of the milling tool to the proximity sensor of the measurement system, and providing an output signal from the proximity sensor, the output signal having a current value (col. 11, lines 32-37 & line 25); and
(b) determining the wear state of the milling tool by comparing the current value to a reference value (col. 11, lines 38-39).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claims 59, 60, 61, 62-65, and 66-68, claims 27 & 26 of 8,386,196 disclose everything claimed as applied above. In addition, claims 2, 36, 24, 44, and 22, respectively, disclose every single feature further claimed (col. 9, lines 51-53; col. 12, lines 9-12; col. 11, lines 14-18; col. 12, lines 56-60; and col. 11, lines 8-10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-34, 35, 38, 43; 45 & 49, 46, 47, 50, 53; 58, 59, 60, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3, 10, 3, 6; 1 & 5, 4, 10, 3; 1 & 3, 4, 10, and 3 of U.S. Patent No. 9,873,994 (simply “9,873,994” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regrading claims 30-34, claims 1 & 3 of U.S. Patent No. 9,873,994 disclose a measurement system for determining a wear state of at least one milling tool of a milling roller of a road milling machine or a surface miner machine (col. 9, lines 50-52), the measurement system comprising:
a sensor associated with the machine and arranged to provide at least a sensor output that varies in relation to a distance between the sensor and the milling tool (col. 9, lines 53-59); and
a processor configured to determine the wear state of the milling tool at least in part by comparing the sensor output to a reference value (col. 9, lines 60-62) as cited in claim 30;

wherein the sensor is a distance-measuring sensor (col. 9, lines 56-59) as cited in claim 31;
wherein the sensor is a proximity sensor (col. 9, lines 66-67) as cited in claim 32;
wherein the sensor is mounted on the machine (col. 9, line 50-51) as cited in claim 33;
wherein the sensor output corresponds to a current distance between the sensor and the milling tool (col. 9, lines 56-59) as cited in claim 34.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 35, 38, and 43, claims 1 & 3 of 9,873,994 disclose everything claimed as applied above. In addition, claims 10, 3, and 6 of 9,873,994, respectively, disclose every single feature further claimed (col. 10, lines 29-32; col. 9, lines 66-67; col. 10, lines 9-13).

Regarding claims 45 & 49, claims 1 & 5 of U.S. Patent No. 9,873,994 disclose a method for determining a wear state of a milling tool including a chisel (col. 9, lines 50-52), the method comprising;
providing, using a sensor, a sensor output corresponding to a distance of the sensor from the chisel (col. 9, lines 53-59; col. 10, lines 4-7); and
	comparing the sensor output in a processor to at least one reference value for the sensor output stored in a memory device to determine the wear state of the milling tool (col. 9, lines 60-62) as cited in claim 45;
wherein in the providing step the sensor is a distance measuring sensor (col. 9, lines 56-59) as cited in claim 49.
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 46, 47, 50, and 53, claims 1 & 5 of 9,873,994 disclose everything claimed as applied above. In addition, claims 4, 10, and 3, respectively, disclose every single feature further claimed (col. 10, lines 1-3 and lines 29-32; col. 9, lines 65-67).

Regarding claim 58, claims 1 & 3 of U.S. Patent No. 9,873,994 disclose a method for determining a wear state of a milling tool mounted on a milling roller of a milling machine, using a measurement system mounted on the milling machine, the measurement system including a proximity sensor (col. 9, lines 50-52), the method comprising:
(a) sensing a proximity of the milling tool to the proximity sensor of the measurement system, and providing an output signal from the proximity sensor, the output signal having a current value (col. 9, lines 53-59 & lines 65-67); and
(b) determining the wear state of the milling tool by comparing the current value to a reference value (col. 9, lines 60-62).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claims 59, 60, and 64, claims 1 & 3 of 9,873,994 disclose everything claimed as applied above. In addition, claims 4, 10, and 3, respectively, disclose every single feature further claimed (col. 10, lines 1-3 and lines 28-32; col. 9, lines 65-67).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-35, 43, 44; 45, 47-50; 58 & 60, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 & 23, 27, 25; 15, 17 & 23, 25; 15 & 23, and 25 of U.S. Patent No. 10,787,776 (simply “10,787,776” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regrading claims 30-35, claims 15 & 23 of U.S. Patent No. 10,787,776 disclose a measurement system for determining a wear state of at least one milling tool of a milling roller of a road milling machine or a surface miner machine (col. 10, lines 53-57), the measurement system comprising:
a sensor associated with the machine and arranged to provide at least a sensor output that varies in relation to a distance between the sensor and the milling tool (col. 10, lines 53-60); and
a processor configured to determine the wear state of the milling tool at least in part by comparing the sensor output to a reference value (col. 10, lines 61-67; col. 11, lines 20-22) as cited in claim 30;

wherein the sensor is a distance-measuring sensor (col. 10, lines 57-60) as cited in claim 31;
wherein the sensor is a proximity sensor (col. 10, lines 57-60) as cited in claim 32;
wherein the sensor is mounted on the machine (col. 10, line 54-56) as cited in claim 33;
wherein the sensor output corresponds to a current distance between the sensor and the milling tool (col. 10, lines 57-60) as cited in claim 34;
wherein the reference value is a previously determined value of the sensor output corresponding to a distance between the sensor and the milling tool in an unworn new state of the milling tool (col. 10, lines 61-63) as cited in claim 35.

	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 43 and 44, claims 15 & 23 of 10,787,776 disclose everything claimed as applied above. In addition, claims 27 and 25 of 10,787,776, respectively, disclose every single feature further claimed (col. 12, lines 6-9; col. 11, lines 25-28).

Regarding claims 45, 47 & 49-50, claims 15, 17 & 23 of U.S. Patent No. 10,787,776 disclose a method for determining a wear state of a milling tool including a chisel (col. 10, lines 53-57; col. 11, lines 5-6), the method comprising;
providing, using a sensor, a sensor output corresponding to a distance of the sensor from the chisel (col. 10, lines 54-60; col. 11, lines 5-6); and
	comparing the sensor output in a processor to at least one reference value for the sensor output stored in a memory device to determine the wear state of the milling tool (col. 10, lines 64-67; col. 11, lines 20-22) as cited in claim 45;
wherein in the providing step the sensor is a distance measuring sensor (col. 10, lines 57-60) as cited in claim 49;
wherein in the providing step the sensor is a proximity sensor (col. 10, lines 57-60) as cited in claim 50.
	
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claim 48, claims 15, 17 & 23 of 10,787,776 disclose everything claimed as applied above. In addition, claim 25 discloses every single feature further claimed (col. 11, lines 25-28).

Regarding claims 58 & 60, claims 15 & 23 of U.S. Patent No. 10,787,776 disclose a method for determining a wear state of a milling tool mounted on a milling roller of a milling machine, using a measurement system mounted on the milling machine, the measurement system including a proximity sensor (col. 10, lines 53-60), the method comprising:
(a) sensing a proximity of the milling tool to the proximity sensor of the measurement system, and providing an output signal from the proximity sensor, the output signal having a current value (col. 10, lines 53-60); and
(b) determining the wear state of the milling tool by comparing the current value to a reference value (col. 10, lines 61-67; col. 11, lines 20-22).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

Regarding claim 61, claims 15 & 23 of 10,787,776 disclose everything claimed as applied above. In addition, claim 25 discloses every single feature further claimed (col. 11, lines 25-28).
Allowable Subject Matter
5.	Claims 30-68 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or a receipt of terminal disclaimers (TDs).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2864